United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                    August 2, 2022

                                        Before

                          FRANK H. EASTERBROOK, Circuit Judge

                          DIANE P. WOOD, Circuit Judge

                          THOMAS L. KIRSCH II, Circuit Judge



No. 20-2402                                              Appeal from the United States
                                                         District Court for the Northern
MAYOR AND CITY COUNCIL OF BALTIMORE, et al.,
                                                         District of Illinois, Eastern
   Plaintiffs-Appellants,
                                                         Division.
        v.
ABBVIE INC., et al.,
                                                         No. 19 CV 1873
   Defendants-Appellees.
                                                         Manish S. Shah,
                                                         Judge

                                      ORDER

      The opinion of this court issued on August 1, 2022, is amended as follows:

      Page 4, line 4, “the expired ‘382 patent” should be “the expired ’382 patent”.